Citation Nr: 9935975	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a service-connected laceration of the left 
middle finger. 


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served from March to July 1979; from January 
to July 1991; from October 1992 to January 1993, and, 
apparently, from February to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  The Board notes that the 
veteran requested a Travel Board Hearing in this matter.  
However, the veteran failed to appear for a scheduled hearing 
on July 20, 1999.  A Travel Board Hearing was rescheduled for 
November 1, 1999 and notification was sent to him at his last 
known address.  The letter was returned to the RO by the the 
Postal Service.  The veteran failed to appear for that 
hearing as well.  He has not requested another hearing.  
Accordingly, the Board will render a decision based on the 
available evidence pursuant to 38 C.F.R. §20.704 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is currently receiving the maximum schedular 
rating for limitation of motion of the left middle finger, 
including functional loss due to pain or other pathology, and 
the preponderance of the evidence shows that the residual 
scar is not tender or painful on objective demonstration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a laceration of the left 
middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5226, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a left middle finger injury was 
granted by a rating decision of August 1994 and a zero 
percent rating was assigned effective May 25, 1994.  By a 
rating decision of May 1998 the RO assigned a 10 percent 
rating for the residuals of a laceration to the left middle 
finger under Diagnostic Codes 5226, 7804, effective May 25, 
1994.  

Service medical records show that in April 1994, the veteran 
slammed his hand in a fire truck door sustaining an injury to 
his left middle finger.  The emergency care and treatment 
report assessed the injury as a laceration of the left third 
distal interphalangeal (DIP) joint.  The report indicates 
that it was a near circumferential laceration, which was 
described as "hanging off."  Physical examination disclosed 
a two and one-half centimeter (cm.) laceration involving the 
dorsal aspect of the DIP joint and a one-cm. laceration 
involving the volar aspect of the DIP joint.  The veteran 
could flex the finger but could not dorsiflex the distal 
portion of the finger.  The tendon appeared completely 
lacerated and there was decreased sensation of the ulnar 
aspect of the finger to light touch and pinprick.  The x-ray 
was negative for a fracture.  The surgical report shows that 
the laceration was cleaned and closed which involved 
extensive tendon repair.  The veteran was referred for 
occupational therapy.  These records, which are dated in May 
1994, show that the veteran had decreased active range of 
motion of the left finger for which he was instructed on a 
home exercise program and scar tissue massage.  One week 
later, the veteran displayed improved range of motion of the 
left finger.  

The veteran underwent VA outpatient treatment for residuals 
of the left finger laceration beginning in June 1994.  
Examination disclosed a scar with swelling and decreased 
mobility but there was no redness or warmth.  The assessment 
was status post tendon repair of the left middle finger.  
Later that month, the veteran reported that his finger was 
improving.  He reported decreased pain and swelling and 
increased range of motion, but stated that he experienced 
sensory loss along the lateral surface of the distal phalanx.  
He also indicated that pain was worse on cold days.  
Examination showed some decrease in range of motion with 
tenderness on passive range of motion testing.  The examiner 
described the scar as well healing but noted decreased 
sensation on the radial surface on pinprick testing.  

During a VA medical examination dated July 1994 the veteran 
complained of limitation of motion with bending the finger.  
He stated that he had pain in cold weather, which caused some 
limitation of bending his middle finger completely.  He also 
complained of numbness.  The examiner noted that the veteran 
was right-handed.  Neurological examination was within normal 
limits.  The diagnosis was status post left finger surgical 
repair of the tendon with a small residual scar on the 
veteran's left middle finger.  

The veteran underwent additional physical therapy in July 
1994.  The veteran reported decreased grip strength and 
numbness on the right side of the finger.  The examiner 
assessed limited active and passive range of motion, 
decreased finger strength and edema and scar tissue.  Later 
that month the examiner noted that the veteran had improved 
in DIP joint functioning and that he had increased range of 
motion, but there was still some sensory deficit.  The 
examiner recommended continued physical therapy.  A VA 
physical therapy report dated August 1994 indicated an 
increased range of motion and strength of the left middle 
finger.  The examiner indicated that the veteran was not 
interested in pursuing additional physical therapy at that 
time.  A September 1994 physical therapy report shows that 
the veteran reported improvement and that he only experienced 
some pain in the fingertip.  The examiner assessed increased 
range of motion but a decrease in grip strength, which the 
therapist opined might have been due to overworking the hand 
with exercise.  The report further indicated that the veteran 
demonstrated hypersensitivity at the fingertip.  

The veteran was put on a home exercise program in order to 
increase the left middle finger's range of motion and 
strength.  The physical therapy discharge report, dated 
November 1994, concluded that the veteran's finger had an 
increased range of motion and grip strength, and the veteran 
reported a decrease in pain.  It was noted that the veteran 
complained that the rain caused the pain in his finger to 
worsen.  A report dated January 1995 shows the veteran 
complained of pain with increased activity.  Examination 
showed a perfused and well-healed wound.  There was decreased 
flexion and extension and slight swelling but the examiner 
noted that there was no erythema.  Neurological testing was 
normal.  Although the veteran complained of reduced wrist and 
grip strength, the examiner noted that the veteran's grip 
strength was 5/5.  The final assessment was decreased range 
of motion and minimal pain.  

In his September 1994 notice of disagreement, the veteran 
stated that his left middle finger is permanently disfigured.  
He contends that a physician told him that he would have a 
permanent loss of feeling in that finger.  He argues that he 
has constant swelling in the finger and pain with weather 
changes.  He also argues that he cannot come close to making 
a fist with his left hand and that this has hampered his 
full-time employment responsibilities as a baggage handler.  
In his December 1994 substantive appeal, the veteran argued 
that he has a permanent loss of feeling in the finger and 
reduced strength.  He argues that he has permanent deformity 
and swelling, and that he has severe limitation of motion 
that is manifested by an inability to make a fist.  

The veteran presented for a VA examination in July 1998.  The 
report notes that the veteran's right hand is dominant.  The 
veteran stated that he had occasional left finger pain, 
especially in rainy weather.  He reported reduced left grip 
strength.  He reported an inability to fully approximate the 
middle finger, some stiffness, weakness and lack of endurance 
involving the left finger.  The veteran stated that he is 
"able to relatively easily perform his activities of daily 
living," and the physician noted that the veteran could 
drive since he is employed as a bus driver.  The veteran 
denied taking medication for finger pain.  The examiner 
reported mild left grip weakness but the veteran was able to 
make a fist.  The report shows that the veteran was unable to 
fully approximate the left middle finger, as the tip of the 
left third finger actively came within 1/8th inch of the 
transverse fold of the palm.  However, the physician was able 
to fully approximate the left middle finger passively.  A 
slight thickening and enlargement of the left third distal 
phalanx with minimal scarring was noted.  The physician noted 
that there was only mild pain in general with left third 
finger flexion, especially with proximation.  The physician 
attributed the minimal active limitation to stiffness and 
diminished mobility.  The physician indicated that the motion 
of the DIP joints, bilaterally, was 70/70 degrees of flexion 
and 30/30 degrees of extension.  Proximal interphalangeal 
(PIP) joint flexion was 100/100 degrees, bilaterally, and PIP 
joint extension was 30/30 degrees, bilaterally, in all 
fingers.  Metacarpal phalangeal (MP) joint flexion, 
bilaterally, was 90/90 degrees and extension was 20/20 
degrees, bilaterally.  X-rays of the left hand showed a 
slight irregularity in addition to narrowing.  No soft tissue 
swelling or fracture was found.  The physician found that the 
veteran was able to grasp, pull, push, twist, probe, write 
and touch without difficulty and concluded that the veteran 
is able to use his hands.  The diagnosis was residual 
injury/laceration of the left middle finger.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (1999).  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different Diagnostic Codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the appellant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Ankylosis of the 
middle finger, whether favorable or unfavorable, receives a 
disability evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (1999).  In classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits the following rules will be observed:  
(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a (1999); see Hill v. Principi, 
3 Vet. App. 540 (1992).  

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  The 10 percent 
rating will be assigned when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The evidence shows that the veteran is receiving the maximum 
schedular rating based on limitation of motion of the middle 
finger, including functional loss due to pain or other 
pathology.  The entire evidence of record does not show a 
diagnosis of ankylosis.  The VA outpatient treatment records 
dated from June 1994 to December 1994 disclose limitation of 
motion of the left middle finger as compared to normal range 
of motion of the right middle finger.  Although the July 1998 
range of motion studies showed no limitation of motion of the 
left middle finger, the physician reported that the veteran 
was unable to fully approximate the left middle finger, as 
the tip of the left third finger actively came within 1/8th 
inch of the transverse fold of the palm.  The physician 
attributed the minimal active limitation to stiffness and 
diminished mobility.  While these findings do not show 
ankylosis, they do show limitation of motion of the finger.  
Since there is at least some limitation of motion, the 
schedule provides that the rating will be for favorable or 
unfavorable ankylosis.  38 C.F.R. § 4.71a (1999).  The 
schedule provides a maximum 10 percent rating for limitation 
of motion of the middle finger of either upper extremity 
based on favorable or unfavorable ankylosis.  38 C.F.R. § 
4.71a, Diagnostic Code 5226.  

As the current disability evaluation of 10 percent 
contemplates maximum impairment, there exists no basis upon 
which to predicate assignment of a higher evaluation by 
reason of functional loss due to pain, limitation of motion, 
incoordination, atrophy, etc., under the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

The preponderance of the evidence also demonstrates that a 
separate rating for a tender and painful superficial scar is 
not warranted.  This is not contended or shown by objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  The VA outpatient report dated in June 1994 shows 
that the examiner described the scar as well healing.  During 
the VA medical examination in July 1994 the diagnosis 
included a small residual scar on the veteran's left middle 
finger.  The veteran did not complain of painful scarring.  
The VA outpatient report dated in January 1995 noted, in 
pertinent part, that there was a well healed wound on the 
left third finger without erythema.  During the July 1998 VA 
examination, the physician described the residual scar as 
minimal and the veteran did not complain of a painful scar.  

There is also no medical documentation in the record that the 
veteran's scar on his left middle finger is poorly nourished 
with repeatedly ulceration, or that it has resulted in 
limited function of the middle finger.  The physician who 
performed the July 1998 VA examination concluded that the 
veteran was able to grasp, pull, push, twist, probe, write 
and touch without difficulty and concluded that the veteran 
is able to use his hands without significant limitation.  For 
these reasons, the Board finds that a separate 10 percent 
rating based on the residual scar is not warranted.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805; Esteban v. 
Brown, 6 Vet. App. 259 (1998). 

The veteran argues that he has constant swelling in the 
finger and pain with weather changes.  He also argues that he 
cannot come close to making a fist with his left hand because 
of pain and reduced grip strength and that this has hampered 
his full-time employment responsibilities as a baggage 
handler.  However, the preponderance of the medical findings 
indicates that any additional functional loss due to pain, 
weakness, reduced grip strength, or other pathology is 
minimal.  Although the 1994 outpatient treatment records 
showed decreased grip strength and complaints of pain and 
swelling during the period of recovery from the initial 
wound, in January 1995 the examiner noted that the veteran's 
grip strength was 5/5 and the final assessment included 
minimal pain.  During the July 1998 VA examination in July 
the veteran stated that he had only occasional left finger 
pain, especially in rainy weather, and the examiner found 
that the veteran was able to grasp, pull, push, twist, probe, 
write and touch without difficulty and concluded that the 
veteran is able to use his hands without significant 
limitation.  The veteran's argument that he cannot come close 
to making a fist with his left hand because of pain and 
reduced grip strength is inconsistent with the medical 
findings.  The July 1998 range of motion studies show normal 
range of motion in all fingers, and the veteran was able to 
approximate the left middle finger within 1/8th inch of the 
transverse fold of the palm with only minimal pain.  The 
findings show that an increased rating is not warranted for 
limitation even when taking into account complaints of 
functional loss due to pain or other pathology.  38 C.F.R. § 
4.71a, Diagnostic Code 5226.  

There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (1999).  The veteran has 
reported occasional shooting pains in his finger when 
grasping with his left hand and weakened grip strength.  He 
has reported stiffness and occasional numbness in his left 
third finger, usually associated with inclement weather, and 
lack of endurance.  The Board notes that the VA examination 
report dated July 1998 indicates that the veteran experiences 
discomfort with rain, as well as stiffness.  However, the 
medical documentation does not indicate that finger sustained 
nerve damage of the type contemplated in Diagnostic Code 8515 
(1999).  Feeble flexion of the finger, inability to make a 
fist and such impairment of the hand by reason of 
neurological deficit as to reflect even mild paralysis 
warranting a 10 percent rating under that code are not shown.  

The Board has also considered whether referral for approval 
of an extraschedular rating is warranted.  In exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extra-schedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (1999).  The Board notes that 
the exceptional or unusual disability picture mentioned in 
the regulation would reasonably contemplate factors other 
than marked interference with employment or frequent periods 
of hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, for example, Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).

In this case, the veteran reported in September 1994 that he 
was working as a bus driver for Hertz at the airport, which 
involved driving and handling baggage.  The veteran stated 
that while he is able to continue driving he is no longer 
able to handle baggage because he has lost feeling in a 
portion of the left middle finger and is unable to make a 
fist.  Therefore, the veteran claims his work performance has 
been hindered.  However, the evidence of record does not 
demonstrate that such limitations have established an 
exceptional or unusual disability picture resulting from the 
injury to his left middle finger.  The evidence does not 
show, and the veteran has not contended that the he has had 
to miss any work or be hospitalized for his left middle 
finger.  Therefore, based on the record the Board finds that 
the veteran's left middle finger injury does not present an 
exceptional or unusual disability picture that would render 
impractical the application of the regular schedular 
standards.  See for example Johnston, 10 Vet. App. at 86-89.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a service-connected laceration of the left 
middle finger is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

